Citation Nr: 9924894
Decision Date: 03/06/00	Archive Date: 09/08/00

DOCKET NO. 98-00 737               DATE MAR 06, 2000

ORDER

The following corrections are made in a decision, issued by the
Board in this case on August 31, 1999.

On page 1, "active service from November 1960 to October 1952" is
corrected to read "active service during the Korean Conflict."

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals





Citation Nr: 9924894  
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 737 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to October 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a noncompensable 
evaluation for service-connected bilateral hearing loss.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's service-connected hearing loss is manifested 
by average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz, demonstrating Level I hearing bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.85, 4.87 Tables VI & VII, Diagnostic 
Code 6100 (1998); 64 Fed. Reg. 25208 (effective June 10, 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for bilateral hearing loss in December 
1987.  A June 1994 VA audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
65
85
LEFT
10
15
20
65
85

The audiologist noted moderate binaural high frequency 
sensorineural hearing loss with normal speech discrimination.  
By rating decision in July 1994, the RO granted service 
connection for hearing loss as secondary to service-connected 
gunshot wound and bacterial meningitis with a noncompensable 
evaluation, effective from October 20, 1992.  

A March 1995 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
65
80
LEFT
5
10
15
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The audiologist noted moderate-severe high frequency 
sensorineural hearing loss with normal speech discrimination 
ability.  

A July 1997 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
55
75
LEFT
0
0
10
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist reported a mild-moderate bilateral high 
frequency sensorineural hearing loss with normal speech 
discrimination.  

In his VA Form 9, substantive appeal, received in November 
1997, the veteran stated that the testing conditions do not 
reflect his actual hearing acuity in everyday conditions.  He 
reported that he had difficulty understanding conversation or 
the television.  

A February 1998 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
70
95
LEFT
20
20
35
70
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist noted moderate-severe to profound sensory 
hearing loss.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.87 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998).  The assignment of disability ratings in 
hearing cases is derived by a mechanical application of the 
Rating Schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The evaluations derived 
from the Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO has not 
provided the veteran notice of the revised regulations.  
However, the Board finds that the change in the regulation 
has no effect on the outcome of the veteran's claim.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

In the instant case, the March 1995 audiological evaluation 
show an average pure tone threshold in the right ear of 43 
decibels and of 41 decibels in the left ear and speech 
discrimination of 94 percent in the right ear and 92 percent 
in the left ear.  This constitutes level I hearing 
bilaterally and is entitled to an evaluation of 0 percent.  
38 C.F.R. §§ 4.85, 4.87 Tables VI & VII, Diagnostic Code 
6100.

The July 1997 audiological evaluation show an average pure 
tone threshold in the right ear of 35 decibels and of 36 
decibels in the left ear and speech discrimination of 96 
percent bilaterally.  This constitutes level I hearing 
bilaterally and is entitled to an evaluation of 0 percent.  
38 C.F.R. §§ 4.85, 4.87 Tables VI & VII, Diagnostic Code 
6100.

The February 1998 audiological evaluation show an average 
pure tone threshold in the right ear of 53 decibels and of 55 
decibels in the left ear and speech discrimination of 96 
percent bilaterally.  This constitutes level I hearing 
bilaterally and is entitled to an evaluation of 0 percent.  
38 C.F.R. §§ 4.85, 4.87 Tables VI & VII, Diagnostic Code 
6100.

The Board finds that the evidence preponderates against a 
compensable evaluation for service-connected bilateral 
hearing loss.  


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  




           
     John E. Ormond, Jr.
     Member, Board of Veterans' Appeals



 

